Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 03/20/2017.
This action is in response to amendments and/or remarks filed on 06/29/2020. In the current amendments, claims 1, 2 and 9 have been amended, and claims 15-20 have been cancelled. New claims 21-22 have been introduced. Claims 1-14 and 21-22 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2020 has been entered.

Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 appears to erroneously recite “claim 1” instead of “claim 9". Appropriate correction is required. For purposes of examination, “claim 9” is used instead of “claim 1.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”).

Regarding claim 1, 
Boulanger-Lewandowski teaches
A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a computer to cause the computer to perform operations comprising ([sec 1] “internal memory”): 

providing an input to a first neural network, the first neural network including a plurality of first parameters ([fig 2]; [secs 2-4] “The joint probability distribution of the RNN-RBM is also given by equation (7), but with hˆ(t) defined arbitrarily, here as per equation (11). … For simplicity, we consider the RBM parameters to be W, bv(t), bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation: 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11)”; “Restricted Boltzmann machine” reads on “first neural network”, and “W, bv(t) , bh(t)” read on “a plurality of first parameters”. In addition, v(t) of eq (7) reads on “input”.); 

providing the input to a recurrent neural network configured as a non-linear extension of the first neural network to cooperatively process the input for a given task, the recurrent neural network including a plurality of second parameters ([fig 2] “The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)”; [secs 2-4] “The joint probability distribution of the RNN-RBM is also given by equation (7), but with hˆ(t) defined arbitrarily, here as per equation (11). … For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation:  
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) The RBM portion of the RNN-RBM (upper portion of Fig. 2(b)) is otherwise exactly the same as its RTRBM counterpart. This gives the single-layer RNN-RBM nine parameters: W, bv, bh, W’, W’’, hˆ(0), W2, W3, bhˆ.”; see also [sec 6] “probabilistic modeling of sequences of polyphonic music”; 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 based on the input v(t) reads on “providing the input to a recurrent neural network”. In addition, “hˆ(0), W2, W3, bhˆ” read on “a plurality of second parameters”. Furthermore, “joint probability distribution of the RNN-RBM” reads on “non-linear extension of the first neural network to cooperatively process the input”.); and

updating at least one first parameter of the plurality of first parameters based on an output from the recurrent neural network ([fig 2] “The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)”; [secs 2-4] “For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation:  
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) The RBM portion of the RNN-RBM (upper portion of Fig. 2(b)) is otherwise exactly the same as its RTRBM counterpart. This gives the single-layer RNN-RBM nine parameters: W, bv, bh, W’, W’’, hˆ(0), W2, W3, bhˆ.”; “Restricted Boltzmann machine” reads on “first neural network”, and “W, bv(t), bh(t)” read on “a plurality of first parameters”. In addition, “The RBM biases bh(t), bv(t) are a linear function of hˆ(t−1)” of fig 2 and 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 based on the input v(t) read on “updating at least one first parameter … based on an output from the recurrent neural network”.).

Regarding claim 3, 
Boulanger-Lewandowski further teaches
the at least one first parameter includes a bias parameter ([fig 2]; [secs 2-4] “For simplicity, we consider the RBM parameters to be W, bv(t), bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation: Equation (11)”).	

Regarding claim 21, 
Boulanger-Lewandowski further teaches 
nonlinear analysis of the input is provided by the RNN ([fig 2]; [secs 2-4] 
“
    PNG
    media_image2.png
    40
    283
    media_image2.png
    Greyscale
 is the element-wise logistic sigmoid function. … For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation:  
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) The RBM portion of the RNN-RBM (upper portion of Fig. 2(b)) is otherwise exactly the same as its RTRBM counterpart. This gives the single-layer RNN-RBM nine parameters: W, bv, bh, W’, W’’, hˆ(0), W2, W3, bhˆ.”; see also [sec 6] “probabilistic modeling of sequences of polyphonic music”; 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 based on the input v(t) reads on “nonlinear analysis of the input is provided by the RNN” since the input is used and analyzed in RNN.),
while linear analysis of the input is provided by the first neural network ([fig 2]; [secs 2-4] “An RBM is an energy-based model where the joint probability of a given configuration of the visible vector v (inputs) and the hidden vector h is: 
    PNG
    media_image3.png
    44
    572
    media_image3.png
    Greyscale
 (1) where bv, bh and W are the model parameters and Z is the usually intractable partition function.”; “ 
    PNG
    media_image4.png
    83
    595
    media_image4.png
    Greyscale
” with RBM reads on “linear analysis of the input is provided by the first neural network” since the input is used and analyzed in RBM based on the mathematical expression which has linear operations only.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”) in view of Osogami et al. (“Learning dynamic Boltzmann machines with spike-timing dependent plasticity”).

Regarding claim 2, 
Boulanger-Lewandowski teaches claim 1. 

However, Boulanger-Lewandowski does not teach
the first neural network:
a plurality of layers of nodes among a plurality of nodes, each layer sequentially forwarding values of a time frame of the input, the plurality of layers of nodes: 
a first layer of a plurality of input nodes among the plurality of nodes, the input nodes receiving values of a current time frame of the input;
a plurality of intermediate layers, each node in each intermediate layer forwarding a value to a node in a subsequent or shared layer; and 
a plurality of weight values among the plurality of first parameters, each weight value to be applied to each value in the corresponding node to obtain a value propagating from a pre-synaptic node to a post-synaptic node.

Osogami teaches
the first neural network:
a plurality of layers of nodes among a plurality of nodes, each layer sequentially forwarding values of a time frame of the input ([figs 4-5]; [secs 2-3] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t.”; Fig 4 and fig 5 read “each layer sequentially forwarding values of a time frame of the input”. Note that Boulanger-Lewandowski teaches “input”. In addition, each circle of fig 4 reads on “nodes”.), the plurality of layers of nodes:

[figs 4-5]; [secs 2-3] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t.”; The rightmost layer of Fig 4 reads “first layer”, and each node of the rightmost layer of fig 4 reads on “input nodes”. In addition, fig 4 and fig 5 read on “the input nodes receiving values of a current time frame of the input”. Note that Boulanger-Lewandowski teaches “input”.);

a plurality of intermediate layers, each node in each intermediate layer forwarding a value to a node in a subsequent or shared layer ([figs 4-5]; [secs 2-3] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t.”; The other layers other than the rightmost layer of Fig 4 read “intermediate layers”. In addition, fig 4 and fig 5 read “each node in each intermediate layer forwarding a value to a node in a subsequent or shared layer”.);

a plurality of weight values among the plurality of first parameters, each weight value to be applied to each value in the corresponding node to obtain a value propagating from a pre-synaptic node to a post-synaptic node ([figs 4-5] “Spikes traveling from a pre-synaptic neuron (i) to a post-synaptic neuron (j) and eligibility traces.”; [secs 2-3] “Formally, we define the DyBM-T as the Boltzmann machine having T layers from −T + 1 to 0, where T is a positive integer or infinity. Let x ≡ (x[t])−T<t<=0, where x[t] is the values of the units in the t-th layer, which we consider as the values at time t. … For δ ≥ 1, let W[δ] be the matrix whose (i, j) element, Wi,j[δ], denotes the weight between the i-th unit at time −δ and the j-th unit at time 0 for any t.”; “Wij[δ]” of fig 4 reads on “weight values”. Note that Boulanger-Lewandowski teaches “first parameters”. In addition, “Wi,j[δ], denotes the weight between the i-th unit at time −δ and the j-th unit at time 0 for any t” reads on “each weight value to be applied to each value in the corresponding node”.).

Boulanger-Lewandowski and Osogami are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski with the multiple layers of Osogami. Doing so would lead to significantly simplifying the learning rule for the DyBM (Dynamic Boltzmann machine) and exhibiting various characteristics of STDP that have been observed in biological neural networks when the DyBM has an infinite number of layers and particularly structured parameters (Osogami, sec 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”) in view of Osogami et al. (“Seven neurons memorizing sequences of alphabetical images via spike-timing dependent plasticity”, hereinafter Osogami2015).

Regarding claim 4, 
Boulanger-Lewandowski teaches claim 1.
However, Boulanger-Lewandowski does not teach
initializing the plurality of first parameters to zero.

Osogami2015 teaches
[sec “Results”] “Here, the values of the eligibility traces and the FIFO queues were reset to zero before a cue was presented.”).

Boulanger-Lewandowski and Osogami2015 are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski with the initialization of Osogami2015. Doing so would lead to presenting a sequence of zeros or a sequential pattern of a blank image to the DyBM for a sufficiently long period (Osogami2015, sec “Results”).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”) in view of Ranzato et al. (“Modeling Natural Images Using Gated MRFs”).

Regarding claim 5, 
Boulanger-Lewandowski teaches claim 1.
However, Boulanger-Lewandowski does not teach 
estimating a mean of the current time frame of the input using a conditional probability density of the input, wherein a current time frame of the input is assumed to have a Gaussian distribution.

Ranzato teaches
[sec 2] “they contribute to control the mean of the conditional distribution over the input 
    PNG
    media_image5.png
    34
    563
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    38
    354
    media_image6.png
    Greyscale
(7) where I is the identity matrix, WϵRDxM is a matrix of trainable parameters, and bx ϵ RD is a vector of trainable biases for the input variables.”; “control the mean of the conditional distribution over the input” and eq (7) read on “estimating a mean of the current time frame of the input using a conditional probability density of the input”.).

Boulanger-Lewandowski and Ranzato are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski with the mean estimation of Ranzato. Doing so would lead to enable the conditional distribution over the input pixels to be a Gaussian with not only its covariance but also its mean depending on the states of the latent variables (Ranzato, sec 2).

Regarding claim 6, 
Boulanger-Lewandowski and Ranzato teach claim 5.
Boulanger-Lewandowski further teaches
the updating includes learning the first parameters … and a plurality of output weight values of the output from the recurrent neural network ([fig 2]; [secs 2-4] “While all the parameters of the RBMs can depend on the previous time steps, we will consider the case where only the biases depend on hˆ(t−1): 
    PNG
    media_image7.png
    51
    294
    media_image7.png
    Greyscale
 (8) 
    PNG
    media_image8.png
    47
    300
    media_image8.png
    Greyscale
 (9) … The hidden-to-bias weights W’, W’’ can then be initialized to small random values, such that the sequential model will initially behave like independent RBMs, eventually departing from that state. … The gradient then back-propagates through the hidden-to-bias parameters (eq. 8 and 9):”; “biases” read on “first parameters”. In addition, “hidden-to-bias weights W’, W’’” reads on “a plurality of output weight values of the output from the recurrent neural network”.).

Ranzato teaches 
learning … a standard deviation of the current time frame of the input ([secs 2-4] “In this work, we extend these two classes of models with a new model whose conditional distribution over the input has both a mean and a covariance matrix determined by latent variables.”).

Boulanger-Lewandowski and Ranzato are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski and Ranzato with the standard deviation learning of Ranzato. Doing so would lead to enable the conditional distribution over the input pixels to be a Gaussian with not only its covariance but also its mean depending on the states of the latent variables (Ranzato, sec 2).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger-Lewandowski et al. (“Modeling Temporal Dependencies in High-Dimensional Sequences: Application to Polyphonic Music Generation and Transcription”) in view of Ranzato et al. (“Modeling Natural Images Using Gated MRFs”), and further in view of Osogami et al. (“Seven neurons memorizing sequences of alphabetical images via spike-timing dependent plasticity”, hereinafter Osogami2015).

Regarding claim 7, 
Boulanger-Lewandowski and Ranzato teach claim 6.
However, Boulanger-Lewandowski and Ranzato do not teach
updating a plurality of eligibility traces and a plurality of first-in-first-out (FIFO) queues.

Osogami2015 teaches 
updating a plurality of eligibility traces and a plurality of first-in-first-out (FIFO) queues ([sec “Results”] “We did not train the DyBM but did update its eligibility traces and FIFO queues when it was presented with cues or when it was generating sequential patterns.”).

Boulanger-Lewandowski, Ranzato and Osogami2015 are all in the same field of endeavor of processing input signal with the Boltzmann machine and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Boltzmann machine system of Boulanger-Lewandowski and Ranzato with updating of the eligibility traces and FIFO queues of Osogami2015. Doing so would lead to enabling DyBM to generate varying patterns during multiple time periods by updating the values of the eligibility traces and the FIFO queues each time a 7-bit pattern was presented (Osogami2015, sec “Results”).

Regarding claim 8, 
Boulanger-Lewandowski, Ranzato and Osogami2015 teach claim 7. 
Boulanger-Lewandowski further teaches 
evaluating a learning objective of the first neural network ([fig 2]; [secs 2-4] “The joint probability distribution of the RNN-RBM is also given by equation (7), but with hˆ(t) defined arbitrarily, here as per equation (11). … For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation: 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11)”; Eq (7) reads on “learning objective”.).

Claims 9-13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Knowledge Transfer Pre-training) in view of Vinyals et al. (Show and Tell: A Neural Image Caption Generator).

Regarding claim 9, 
Tang teaches
providing an input to a first neural network ([sec IV] “A DNN system is then trained with the alignment provided by the GMM system. The feature used for the DNN system is the 40-dimensional Fbanks. A symmetric 11-frame window is applied to concatenate neighboring frames, and an LDA transform is used to reduce the feature dimension to 200, which forms the DNN input. The DNN architecture involves 4 hidden layers and each layer consists of 2048 units. The output layer is composed of 2008 units, equal to the total number of Gaussian mixtures in the GMM system.”; “The feature used for the DNN system is the 40-dimensional Fbanks” reads on “input”.);

providing the input to a recurrent neural network (RNN) configured as a non-linear extension of the first neural network to cooperatively process the input for a given task, the RNN including a plurality of second parameters ([tables I-III]; [sec IV] “A DNN system is then trained with the alignment provided by the GMM system. The feature used for the DNN system is the 40-dimensional Fbanks. A symmetric 11-frame window is applied to concatenate neighboring frames, and an LDA transform is used to reduce the feature dimension to 200, which forms the DNN input. The DNN architecture involves 4 hidden layers and each layer consists of 2048 units. The output layer is composed of 2008 units, equal to the total number of Gaussian mixtures in the GMM system. … To train the RNN acoustic models, the DNN model of the baseline system is used as the teacher model. The RNN is based on the LSTM structure, where the input features are the 40-dimensional Fbanks, and the output units correspond to the Gaussian mixtures as in the DNN model. The momentum is empirically set to 0.9, and the starting learning rate is set to 0.0001 by default.”; [sec III] “Note that learning soft targets is not the ultimate goal of the model training, so a fine-tuning step is required to refine the model with the original hard targets. In this sense, the knowledge transfer learning is a pre-training step, which initializes the model parameters in such a way that the fine-tuning has a good starting point to reach a better local minimum, compared to training with hard targets from the beginning.”; [sec I] “This teacher model might be rather weak, but it is sufficient to direct the child model where to go. Once the teacher model helps the child model reach a reasonable place in the parameter space, the child model can learn by itself and finally finds a good local optimum, delivering a performance even better than the teacher model.”; “The RNN is based on the LSTM structure, where the input features are the 40-dimensional Fbanks” reads on “the input.” In addition, “help training complex models” and “the teacher model helps the child model reach a reasonable place in the parameter space in such a way that the fine-tuning has a good starting point to reach a better local minimum” read on “a non-linear extension of the first neural network to cooperatively process the input for a given task” since the teacher model is extended in a non-linear manner based on the student model. Note that Ba et al. (Do Deep Nets Really Need to be Deep?) teaches “knowledge transfer” and “teacher/student model”, and Hinton et al. (Distilling the Knowledge in a Neural Network) teaches the knowledge distillation algorithm in detail. In addition, the child model parameters read on “a plurality of second parameters”.); and

updating the plurality of second parameters based on a learning objective of the first neural network ([sec I] “the teacher model is firstly trained and then is used to generate targets for the training data. These targets are actually posterior probabilities and so are ‘soft’ compared to the original one-hot ‘hard’ targets. The soft targets are used to train the child model. As we will see, using soft targets leads to a smoother objective function, which makes the pre-training a much easier task than training with the original hard targets”; [sec III] “We focus on the dark knowledge distiller model rather than logit matching as it showed better performance in our experiments. This model uses a well-trained DNN as the teacher model to predict the targets of the training samples, and these targets are used to train the child model. … the knowledge transfer learning is a pre-training step, which initializes the model parameters in such a way that the fine-tuning has a good starting point to reach a better local minimum, compared to training with hard targets from the beginning.”; “the teacher model is firstly trained and then is used to generate targets for the training data” reads on “a learning objective of the first neural network” because nonlinear functions of the teacher model are used for training the DNN.).

However, Vinyals does not teach
A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a computer to cause the computer to perform operations comprising ([sec 3] “memory”).

Tang and Vinyals are all in the same field of endeavor of processing input signal with the neural networks and are analogous. Therefore, it would have been obvious to one of ordinary Vinyals, sec 3).

Regarding claim 10, 
Vinyals and Li teaches claim 9.
Vinyals further teaches 
updating a state of the RNN using a nonlinear function ([figs 1-3]; [sec 3] “It is natural to model p(St|I, S0, . . . , St−1) with a Recurrent Neural Network (RNN), where the variable number of words we condition upon up to t − 1 is expressed by a fixed length hidden state or memory ht. This memory is updated after seeing a new input xt by using a non-linear function f: ht+1 = f(ht, xt). (3)”).

Tang and Vinyals are all in the same field of endeavor of processing input signal with the neural networks and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of Tang and Vinyals with the RNN update of Vinyals. Doing so would lead to providing state-of-the art performance on sequence tasks by using non-linear functions to update memories based on inputs (Vinyals, sec 3).

Regarding claim 11, 
Vinyals and Li teaches claim 9.
Vinyals further teaches
updating a state of the RNN based on a feature mapping of a history of the RNN and a current time frame of the input ([figs 1-3]; [sec 3] “In particular, three gates are being used which control whether to forget the current cell value (forget gate f), if it should read its input (input gate i) and whether to output the new cell value (output gate o). The definition of the gates and cell update and output are as follows: 
    PNG
    media_image9.png
    302
    804
    media_image9.png
    Greyscale
 
where ⊙ represents the product with a gate value, and the various W matrices are trained parameters. Such multiplicative gates make it possible to train the LSTM robustly as these gates deal well with exploding and vanishing gradients [10]. The nonlinearities are sigmoid σ(·) and hyperbolic tangent h(·). The last equation mt is what is used to feed to a Softmax, which will produce a probability distribution pt over all words.”; “it” reads on “a current time frame of the input”. In addition, “sigmoid σ(·) and hyperbolic tangent h(·)” read on “a feature mapping of a history of the RNN” since the functions transform the history information of the RNN.).

Tang and Vinyals are all in the same field of endeavor of processing input signal with the neural networks and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of Tang and Vinyals with the RNN update of Vinyals. Doing so would lead to providing state-of-the art performance on sequence tasks by using non-linear functions to update memories based on inputs (Vinyals, sec 3).

Regarding claim 12, 
Vinyals and Li teaches claim 9.
Vinyals further teaches
[sec 3] “In particular, three gates are being used which control whether to forget the current cell value (forget gate f), if it should read its input (input gate i) and whether to output the new cell value (output gate o). The definition of the gates and cell update and output are as follows: 
    PNG
    media_image9.png
    302
    804
    media_image9.png
    Greyscale
 where ʘ represents the product with a gate value, and the various W matrices are trained parameters.”; Wox  and Wom read on “a plurality of output weights”.).

Tang and Vinyals are all in the same field of endeavor of processing input signal with the neural networks and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of Tang and Vinyals with the parameter update of Vinyals. Doing so would lead to providing state-of-the art performance on sequence tasks by using non-linear functions to update memories based on inputs (Vinyals, sec 3).

Regarding claim 13, 
Vinyals and Li teaches claim 9.
Vinyals further teaches
initializing a plurality of input weights of the RNN and a plurality of RNN weights of the RNN randomly ([sec 3] “In particular, three gates are being used which control whether to forget the current cell value (forget gate f), if it should read its input (input gate i) and whether to output the new cell value (output gate o). The definition of the gates and cell update and output are as follows: 
    PNG
    media_image9.png
    302
    804
    media_image9.png
    Greyscale
 where  represents the product with a gate value, and the various W matrices are trained parameters.”; [sec 4] “We trained all sets of weights using stochastic gradient descent with fixed learning rate and no momentum. All weights were randomly initialized.”; Wix  and Wim read on “a plurality of input weights”, and Wfx  and Wfm read on “a plurality of RNN weights”.).

Tang and Vinyals are all in the same field of endeavor of processing input signal with the neural networks and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the neural network system of Tang and Vinyals with the parameter initialization of Vinyals. Doing so would lead to providing state-of-the art performance on sequence tasks by using non-linear functions to update memories based on inputs (Vinyals, sec 3).

Regarding claim 22, 
Tang and Vinyals teach claim 9.

Tang further teaches
the given task is a post-training task ([tables I-III]; [sec IV] “The experimental results are reported in Table I. The performance is evaluated in terms of two criteria: the frame accuracy (FA) and the word error rate (WER). While FA is more related to the training criterion (cross entropy), WER is more important for speech recognition. In Table I, the FAs are reported on both the training set (TR FA) and the cross validation set (CV FA), and the WER is reported on the test set”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Knowledge Transfer Pre-training) in view of Vinyals et al. (Show and Tell: A Neural Image Caption Generator), further in view of Evermann et al. (“Predicting Process Behaviour using Deep Learning”).

Regarding claim 14, 
Tang and Vinyals teach claim 13.
However, Tang and Vinyals do not teach 
updating the plurality of second parameters includes maintaining the plurality of input weights of the RNN and a plurality of RNN weights of the RNN.

Evermann teaches
updating the plurality of second parameters includes maintaining the plurality of input weights of the RNN and a plurality of RNN weights of the RNN ([sec 3] “
    PNG
    media_image10.png
    124
    1014
    media_image10.png
    Greyscale
”; [sec 4] “Subsequent epochs maintain the weights W and biases b learned from the previous epoch but reinitialize the states for each layer and then train the net again on the entire event log.”; Note that Vinyals teaches the plurality of input weights of the RNN and a plurality of RNN weights of the RNN.).

Evermann, sec 4).

Response to Arguments
Applicant's arguments filed on 06/29/2020 have been fully considered but they are not persuasive.
Applicant asserts 
“Applicant respectfully submits that independent claim 1 is patentable over Boulanger under 35 U.S.C. §102(a)(1) at least because Boulanger fails to disclose "providing an input to a first neural network, the first neural network including a plurality of first parameters; [and] providing the input to a recurrent neural network, the recurrent neural network including a plurality of second parameters," as currently recited in amended independent claim 1. 
To that end, it is emphasized that, under straightforward claim interpretation, the SAME INPUT is being applied to both the first neural network and to the recurrent neural network. The same means, to anyone of ordinary skill in the art as well as a layperson, "identical" or "without difference". Modifying what is put into one of these networks as disclosed in Boulanger is not the same or identical or without difference, but instead teaches away from these claim limitations. 
For example, with reference to Figure 2(b) of Boulanger, reproduced below, Boulanger discloses that "[t]he training algorithm is slightly different than for the RTRBM e now distinct from h)." (Boulanger, p. 4, col. 1.) Boulanger explicitly discloses that:

    PNG
    media_image11.png
    252
    691
    media_image11.png
    Greyscale

	(Id.)
	Hence, even if v(t) can be considered the "input" recited in independent claim 1, as alleged in the Office Action and which Applicant does not concede, it is clear that v(1) of the RBM of Boulanger is modified by at least bv(1) and W2 before being provided to                 
                    
                        
                            h
                        
                        ^
                    
                
            (1) of the RNN. Indeed, Figure 2 of Boulanger clearly indicates that the first instance of v(1) of the RBM appears after the introduction of bv(1), and therefore, the input provided to the RBM and the RNN is different at least because v(1) is modified before being introduced to the RNN. Therefore, in no way does Boulanger disclose providing the SAME INPUT to both the RBM and RNN, and in no instance discloses "providing an input to a first neural network, the first neural network including a plurality of first parameters; [and] providing the input to a recurrent neural network, the recurrent neural network including a plurality of second parameters," as currently recited in independent claim 1. 
For at least the reasons presented above, Applicant respectfully submits that independent claim 1 is patentable over Boulanger under 35 U.S.C. §102(a)(2). Claim 3 depends from claim 1. Thus, for at least the reasons claim 1 is patentable, claim 3 is likewise patentable over Boulanger under 35 U.S.C. §102(a)(1). Accordingly, reconsideration and withdrawal of the rejection of claims 1 and 3 under 35 U.S.C. §102(a)(1) are respectfully requested.” (Remarks, pg 7)

Examiner’s response:
The examiner respectively disagrees. 
	
	The examiner understands the applicant’s assertion. However, the recited claim does not say that the input cannot be modified, but it just says that an input is provided to each neural network. Thus, there is nothing that prevents v(t) of eq (1), eq (7) and eq (11) in the Boulanger-Lewandowski reference from reading on the claimed input. Fig 2 of the Boulanger-Lewandowski reference shows that v(1) starts as an input and is provided to RNN and RBM as the the recited claim says, and eq (1), eq (7) and eq (11) clearly show that the input, v(t), is provided to each neural network.

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“Applicant respectfully submits that independent claim 9 is patentable over Tang and Vinyals under 35 U.S.C. §103 at least because Tang and Vinyals fails to disclose "providing the input to a recurrent neural network configured as a non-linear extension of the first neural network to cooperatively process the input for a given task, the recurrent neural network including a plurality of second parameters," as currently recited in amended independent claim 9. 
With reference to Figure 1 of Vinyals, reproduced below, Vinyals discloses that "NIC, our model, is based end-to-end on a neural network consisting of a vision CNN followed by a language generating RNN. It generates complete sentences in natural language from an input image." (Vinyals, caption of Figure 1). Vinyals further discloses 
Applicant respectfully submits that in no instance does Vinyals disclose providing the input to each of the CNN and the RNN. Rather, an input (e.g., the image) is provided to the CNN, which encodes the image and then outputs the encoded image to the RNN. Therefore, the input provided to the RNN has been manipulated by the CNN and cannot be considered the input provided to the CNN. Accordingly, Applicant respectfully submits that Vinyals fails to disclose "providing an input to a recurrent neural network (RNN) including a plurality of second parameters; [and] providing the input to a first neural network," as currently recited in independent claim 9. 
Thus, Vinyals essentially teaches away from limitations of claim 9. 
Moreover, Tang does teach or suggest all of the limitations of claim 9, thus forming a combination NOT suggestive of the present features recited in claim 9. For example, claim 9 now recites, inter alia, "providing the input to a recurrent neural network configured as a non-linear extension of the first neural network to cooperatively process the input for a given task". 
In direct contrast, Tang discloses a temporary relationship of teacher/child between two separate and independent models, namely a trained simple model (teacher model) and a complex untrained model (child model), where the simple model is shed once the complex model has been sufficiently trained to surpass the simple model (Tang, P. 2, first non-full paragraph). There is no configuring as an actual extension, let alone, a non-linear extension, of a first network with respect to a second network, but instead a simple use of a first model to train a second model only until the second model is sufficiently trained at which point the first model is discarded
(Remarks, pg 10)

Examiner’s response:
The examiner respectively disagrees. 
	
Tang still teaches the recited limitation below since the teacher model, DNN, is extended in a non-linear manner based on the student model, RNN, as follows: 

providing the input to a recurrent neural network (RNN) configured as a non-linear extension of the first neural network to cooperatively process the input for a given task, the RNN including a plurality of second parameters ([tables I-III]; [sec IV] “A DNN system is then trained with the alignment provided by the GMM system. The feature used for the DNN system is the 40-dimensional Fbanks. A symmetric 11-frame window is applied to concatenate neighboring frames, and an LDA transform is used to reduce the feature dimension to 200, which forms the DNN input. The DNN architecture involves 4 hidden layers and each layer consists of 2048 units. The output layer is composed of 2008 units, equal to the total number of Gaussian mixtures in the GMM system. … To train the RNN acoustic models, the DNN model of the baseline system is used as the teacher model. The RNN is based on the LSTM structure, where the input features are the 40-dimensional Fbanks, and the output units correspond to the Gaussian mixtures as in the DNN model. The momentum is empirically set to 0.9, and the starting learning rate is set to 0.0001 by default.”; [sec III] “Note that learning soft targets is not the ultimate goal of the model training, so a fine-tuning step is required to refine the model with the original hard targets. In this sense, the knowledge transfer learning is a pre-training step, which initializes the model parameters in such a way that the fine-tuning has a good starting point to reach a better local minimum, compared to training with hard targets from the beginning.”; [sec I] “This teacher model might be rather weak, but it is sufficient to direct the child model where to go. Once the teacher model helps the child model reach a reasonable place in the parameter space, the child model can learn by itself and finally finds a good local optimum, delivering a performance even better than the teacher model.”; “The RNN is based on the LSTM structure, where the input features are the 40-dimensional Fbanks” reads on “the input.” In addition, “help training complex models” and “the teacher model helps the child model reach a reasonable place in the parameter space in such a way that the fine-tuning has a good starting point to reach a better local minimum” read on “a non-linear extension of the first neural network to cooperatively process the input for a given task” since the teacher model is extended in a non-linear manner based on the student model. Note that Ba et al. (Do Deep Nets Really Need to be Deep?) teaches “knowledge transfer” and “teacher/student model”, and Hinton et al. (Distilling the Knowledge in a Neural Network) teaches the knowledge distillation algorithm in detail. In addition, the child model parameters read on “a plurality of second parameters”.).

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“None of the cited references, either taken singly or in proper combination, teach or suggest the following limitations recited in claim 21: "wherein nonlinear analysis of the input is provided by the RNN, while linear analysis of the input is provided by the first neural network." In this way, benefits can be achieved as follows: "However, when the function is nonlinear, this may allow the combination to have the benefits of nonlinear analysis provided by the RNN, yet also have the benefits of linear analysis provided by the DyBM. For example, the solution provided by DyBM may never diverge, because it is linear, whereas a solution provided by an RNN alone may not converge under certain conditions." 
Thus, claim 21 is patentably distinct and non-obvious over the cited references for at least the preceding reasons.” (Remarks, pg 12)

Examiner’s response:
The examiner respectively disagrees. 
	
	Boulanger-Lewandowski still teaches the recited limitation below since the RNN uses a nonlinear operation to analyze the input, and the RBM uses linear operations to analyze the input as follows:

nonlinear analysis of the input is provided by the RNN ([fig 2]; [secs 2-4] “
    PNG
    media_image2.png
    40
    283
    media_image2.png
    Greyscale
 is the element-wise logistic sigmoid function. … For simplicity, we consider the RBM parameters to be W, bv(t) , bh(t) (i.e. only the biases are variable) and a single-layer RNN (bottom portion of Fig. 2(b)) whose hidden units hˆ(t) are only connected to their direct predecessor hˆ(t−1) and to v(t) by the relation:  
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 (11) The RBM portion of the RNN-RBM (upper portion of Fig. 2(b)) is otherwise exactly the same as its RTRBM counterpart. This gives the single-layer RNN-RBM nine parameters: W, bv, bh, W’, W’’, hˆ(0), W2, W3, bhˆ.”; see also [sec 6] “probabilistic modeling of sequences of polyphonic music”; 
    PNG
    media_image1.png
    38
    386
    media_image1.png
    Greyscale
 based on the input v(t) reads on “nonlinear analysis of the input is provided by the RNN” since the input is used and analyzed in RNN for classification.),
while linear analysis of the input is provided by the first neural network ([fig 2]; [secs 2-4] “An RBM is an energy-based model where the joint probability of a given configuration of the visible vector v (inputs) and the hidden vector h is: 
    PNG
    media_image3.png
    44
    572
    media_image3.png
    Greyscale
 (1) where bv, bh and W are the model parameters and Z is the usually intractable partition function.”; “ 
    PNG
    media_image4.png
    83
    595
    media_image4.png
    Greyscale
” with RBM reads on “linear analysis of the input is provided by the first neural network” since the mathematical expression uses linear operations only.).

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Applicant asserts 
“None of the cited references, either taken singly or in proper combination, teach or suggest the following limitations recited in claim 22: "wherein the given task is a post-training task." As noted above, Tang disposed of the simple model once it has been used to train the complex model, thus only one model remains to perform post-training tasks. This is not surprising, as Tang is directed to solely training the complex model using the simple model and then discarding the simply model while claim 22 is directed 
The remaining references do not cure the aforementioned deficiencies of Tang, instead being silent regarding the same.” (Remarks, pg 13)

Examiner’s response:
The examiner respectively disagrees. 

Tang still teaches the recited limitation below since the training is for a post-training task as follows:

the given task is a post-training task ([tables I-III]; [sec IV] “The experimental results are reported in Table I. The performance is evaluated in terms of two criteria: the frame accuracy (FA) and the word error rate (WER). While FA is more related to the training criterion (cross entropy), WER is more important for speech recognition. In Table I, the FAs are reported on both the training set (TR FA) and the cross validation set (CV FA), and the WER is reported on the test set”).

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        



/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123